Case 2:17-cv-08766-GW-JEM Document 86 Filed 05/14/20 Page 1 of 3 Page ID #:4184



     BARRERA & ASSOCIATES
 1   Patricio T.D. Barrera (SBN 149696)
     barrera@baattorneys.com
 2   Ashley A. Davenport (SBN 244573)
     davenport@baattorneys.com
 3   2298 E. Maple Avenue
     El Segundo, CA 90245
 4   Telephone: 310.802.1500
     Telefax:     310.802.0500
 5
     CALDERONE LAW FIRM
 6   Vincent Calderone (SBN: 164672)
     vcalderone@calemploymentattorney.com
 7   2321 Rosecrans Avenue, Suite 1265
     El Segundo, CA 90245
 8   Telephone: (424) 348-8290
 9
     Attorneys for Plaintiff and Proposed Class
10
11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
14   JANICE DAWSON, individually and on ) Case No. 2:17-cv-08766-GW-JEM
     behalf of all other similarly situated )
15   employees,                             ) Assigned to the Honorable
                                            ) George H. Wu, Courtroom 9D
16                 Plaintiff,               )
                                            ) PLAINTIFF’S NOTICE OF
17   v.                                     ) MOTION AND MOTION FOR
                                            ) FINAL APPROVAL OF CLASS
18   HERTZ TRANSPORTING, INC.; a            ) ACTION SETTLEMENT
     Delaware Corporation, and DOES 1       )
19   through 20, inclusive,                 ) Date: May 28, 2020
                                            ) Time: 8:30 a.m.
20                        Defendants        ) Ctrm: 9D
                                            )
21                                          ) Complaint Filed: October 16, 2017
                                            ) FAC Filed: November 2, 2017
22                                          )
23
24
25
26
27
28


               NOTICE OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-08766-GW-JEM Document 86 Filed 05/14/20 Page 2 of 3 Page ID #:4185




 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT on May 28, 2020, at 8:30 a.m. or at such
 3   other date and time as may be ordered by the Court, in Courtroom 9D of the United
 4   States District Court for the Central District of California located at the First Street
 5   Courthouse, 9th Floor, 350 West 1st Street, Los Angeles, California, 90012, Plaintiff
 6   Janice Dawson (“Plaintiff”) will and hereby does move this Court for an Order fully
 7   and finally approving the class action settlement (“Settlement”) reached in this
 8   matter by and between Plaintiff and Defendant. The Settlement was preliminarily
 9   approved by the Court on December 9, 2019. The Class Notice was sent on January
10   21, 2020. There were no objections to the settlement. There were no opt-outs to the
11   settlement. The class members received notice of the Settlement and approve of it.
12   Plaintiff is filing a separate motion for attorneys’ fees.
13         By this unopposed motion, Plaintiff seeks an Order:
14         1. Confirming the Court’s prior certification of the Settlement Class pursuant
15             to Federal Rules of Civil Procedure 23(a) and 23(b)(3);
16         2. Confirming the appointment of Patricio Barrera and Ashley Davenport of
17             Barrera & Associates and Vincent Calderone of Calderone Law Firm as
18             Class Counsel;
19         3. Confirming the appointment of Janice Dawson as the Class Representative
20             and the service award in the amount of $10,000;
21         4. Confirming and holding that the terms of the Settlement are fair,
22             reasonable, and adequate and satisfy the requirements of Federal Rule of
23             Civil Procedure 23(e) and applicable case law;
24         5. Approving Plaintiffs’ requests for an award of attorneys’ fees in the
25             amount of $542,500 and litigation costs of $30,676.041;
26
     1
      The Parties estimated costs of $35,000 and received no objection to that request. The
27   $4,323.96 differential will be added to the Net Settlement Fund for disbursement to
     the Class.
28
                                                 1
                NOTICE OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-08766-GW-JEM Document 86 Filed 05/14/20 Page 3 of 3 Page ID #:4186




 1         6. Entering final judgment in this action.
 2         This Motion is made following the conference of counsel pursuant to Local
 3   Rule 7-3, and Defendant does not oppose this motion.
 4         This Motion is based on this Notice of Motion and Motion, the accompanying
 5   Memorandum of Points and Authorities, the Declarations of Patricio T.D. Barrera,
 6   Vincent Calderone, Plaintiff Janice Dawson, and Rust Administration’s Jessica
 7   Jenkins, and all exhibits thereto, all pleadings, records and papers filed in this action,
 8   the arguments of counsel, any supplemental memoranda that may be filed by the
 9   parties, and such further evidence as the Court may consider at or before the hearing
10   of this motion. Defendants do not oppose this motion.
11
     Dated: May 13, 2020                         BARRERA & ASSOCIATES
12
13                                               By: ___/s/
                                                   Patricio T.D. Barrera
14                                                 Attorneys for Plaintiff
                                                   JANICE DAWSON
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                NOTICE OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
